DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 7/27/2022, which are in response to USPTO Office Action mailed 4/27/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11, 13, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPUB No. 2003/0028531; Pub. Date: Feb. 6, 2003) hereinafter Han'531 in view of Minder et al. (US PGPUB No. 2017/0083603; Pub. Date: Mar. 23, 2017) and Rostami-Hesarsorkh et al. (US PGPUB No. 2017/0251003; Pub. Date: Aug. 31, 2017).

Regarding independent claim 1,
	Han’531 discloses a method for frequent pattern (FP) analysis at a database system, comprising: receiving, at the database system, a data set for FP analysis, the data set comprising a plurality of data objects, wherein each of the plurality of data objects comprises a number of data attributes, See Paragraph [0031], (The method of the invention comprises building a frequent pattern tree data structure corresponding to a database, i.e. a method for FP analysis at a database system.) See FIGs. 2 & 3A, (Method 100 comprises step 110 which begins at step 112 of searching a database for frequent items, i.e. receiving a dataset for FP analysis comprising a plurality of data objects.) Note Table 1 at Paragraph [0031] wherein an example database is provided representing customer purchase transactions having at least two columns: transaction no. and items, i.e. each of the plurality of data objects comprises a number of data attributes.
corresponding to an activity performed by a data object, a parameter of the activity performed by the data object, a characteristic of the data object, or a combination thereof; See Paragraph [0031], (The method of the invention comprises building a frequent pattern tree data structure corresponding to a database. An example is provided wherein the database corresponds with records relating to consumer purchase transactions, i.e. an activity performed by a data object (e.g. purchasing is an activity performed by an entity).)
identifying available memory resource capabilities for each data processing machine of a plurality of data processing machines in the database system; See Paragraph [0059], (Frequent data pattern mining requires partitioning the database into a set of partitioned databases such that FP-trees for each partition is small enough to be received in memory, i.e. identifying available memory resource capabilities for each data processing machine (e.g. each individual partition has an amount of memory) of a plurality of data processing machines in the database system. Note [0064] wherein the method may compare the projected size of an FP-tree to its allotted memory.)
determining that a set of resources for performing FP analysis on the data set exceeds an available memory resource capability for a single data processing machine of the plurality of data processing machines based at least in part on the identifying; See Paragraph [0064], (Disclosing a method for mining databases for frequent items. The method constructs and mines an FP-tree for each frequent item unless a projected database, i.e. an available resource capability, is determined to still be too big to have its FP-tree fit in memory, i.e. determining that a set of resources for performing FP analysis on a data set exceeds an available memory resource capability for a single data processing machine.). 
The examiner notes that Paragraph [0014] of Applicant's Specification discloses that a data processing machine may refer to a bare-metal machine, virtual machine or container. One of ordinary skill in the art would recognize that the large database and associated smaller projected databases disclosed by Han’531 are data containers under the broadest, reasonable interpretation of the term "container". Therefore, the projected databases represent a plurality of data processing machines.
distributing the plurality of data objects to the plurality of data processing machines, wherein each data processing machine of the plurality of data processing machines receives one data subset of the plurality of data subsets based at least in part on the identified available memory resource capabilities for each data processing machine and on the grouping; See FIG. 7 and Paragraph [0060], (The method 200 includes a step 206 of creating a set of projected databases by projecting a set of frequent items onto said projected databases, i.e. the set of frequent items is distributed to the plurality of data processing machines (e.g. the projected databases). The method ensures that each transaction is projected to at most one projected database and that the projected databases are smaller than the original database, i.e. each data processing machine receives one data subset of the plurality of data subsets based on the identified available memory resource capabilities, i.e. the size of the database is an available memory resource capability of each projected database, i.e. each data processing machine).) The examiner notes that the projected database(s) is/are groupings of data (e.g. comprising a set of frequent items), therefore the "distributing" occurs based on memory resource capabilities (e.g. the size comparison of projected and original databases) and the grouping of data objects (e.g. the frequent items of the projected databases).
and performing, separately at each data processing machine of the plurality of data processing machines, a respective FP analysis procedure on the received one data subset of the plurality of data subsets.  See Paragraph [0063], (The method constructs an FP-tree for each projected database, i.e. separately performing a respective FP analysis. Note that each projected database represents a data subset, i.e. one data subset of a plurality of data subsets.). 
The examiner notes that Paragraph [0014] of Applicant's Specification discloses that a data processing machine may refer to a bare-metal machine, virtual machine or container. One of ordinary skill in the art would recognize that the smaller projected databases disclosed by Han’531 are data containers under the broadest, reasonable interpretation of the term "container". Therefore, the projected databases represent a plurality of data processing machines.
Han’531 does not disclose the step of grouping the plurality of data objects into a plurality of data subsets for FP analysis based at least in part on the determining, 
the combinatorics being between respective data objects and respective data attributes, and wherein the grouping limits the combinatorics within a respective data subset of the plurality of data subsets;
Minder discloses the step of grouping the plurality of data objects into a plurality of data subsets for FP analysis based at least in part on the determining, See Paragraph [0011], (Disclosing a method for providing co-derived data storage patterns for use in reliably storing data and/or facilitating access to data within a storage system. The system comprises a plurality of storage nodes 130-1, 103-M as illustrated in FIG. 1A having data storage patterns.) See Paragraph [0066], (A co-derived pattern set management logic is configured to construct data storage patterns by creating and dividing random permutations of the storage nodes into sections of equal size such that each section gives one data storage pattern.)
the combinatorics being between respective data objects and respective data attributes, and wherein the grouping limits the combinatorics within a respective data subset of the plurality of data subsets; See Paragraph [0055]-[0056], (Data storage patterns are implemented for a set of a unique encoded symbol ID (ESI) associated with each source object stored at each of the plurality of storage nodes, i.e. the combinatorics being between data objects and data attributes (e.g. the ESI identifiers).) See Paragraph [0066], (The plurality of permutations are divided into sections of equal size such that each of those sections gives one data storage pattern that is assigned to each storage node, i.e. the grouping limits the combinatorics within a respective data subset of the plurality of data subsets.)
Han’531 and Minder are analogous art because they are in the same field of endeavor, data pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531 to include the method of distributing pattern combinatorics across nodes as disclosed by Minder. Doing so would allow the system to distribute the load of having a potentially large number of patterns across a plurality of nodes such that the computational load of deriving and utilizing said patterns may be lessened. This results in a more optimal use of resources, thereby improving system performance.
Han’531-Minder does not disclose the grouping comprising distributing combinatorics across the plurality of data subsets based at least in part on a data object threshold and a data attribute threshold,
Rostami-Hesarsorkh discloses the grouping comprising distributing combinatorics across the plurality of data subsets based at least in part on a data object threshold and a data attribute threshold, See Paragraph [0379], (Disclosing a system and method for determining similarities across malware samples. The method comprises identifying malware groups/families based on a set of features that are or are not present in a group of a plurality of groups of malware samples. Groups/families may be formed based on one or more constraints identified by a set of features common within a particular group, i.e. grouping based at least in part on a data attribute threshold (e.g. malware sample features which are common within a group represent data attributes, the particular constraints representing a data attribute threshold.) See Paragraph [0383], (The disclosed decision tree clustering technique additionally identifies groups according to a threshold size i.e. grouping based at least in part on a data object threshold (e.g. malware samples are data objects).)
The examiner notes that the plurality of malware groups/families having a plurality of combinations of features represent a distribution of combinatorics into data subsets (e.g. the malware groups/families).
Han’531-Minder and Rostami-Hesarsorkh are analogous art because they are in the same field of endeavor, data pattern detection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder to include the method of grouping combinations of data samples based on features as disclosed by Rostami-Hesarsorkh. Doing so would allow the system to group, analyze and subsequently categorize potentially large amounts of data along in a manner that is computationally efficient as described in Paragraph [0374] of Rostami-Hesarsorkh.

Regarding dependent claim 2,
As discussed above with claim 1, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
	Han’531 further discloses the step wherein performing the FP analysis procedure separately at each data processing machine of the plurality of data processing machines comprises:  generating, at each data processing machine of the plurality of data processing machines, a condensed data structure comprising an FP-tree and a linked list corresponding to the received one data subset of the plurality of data subsets; See FIG. 5A and Paragraph [0033-0034], (FIG. 5A illustrates an FP-tree and its associated linked list structure, header table 28 having data objects and associated pointers, i.e. an FP-tree and a linked list corresponding to the received data subset of the plurality of data subsets.).
	and storing, in local memory for each data processing machine of the plurality of data processing machines, the condensed data structure. See Paragraph [0030], (Disclosing that the FP-tree and its associated list are data structures built by performing the method and may be searched for frequent patterns, i.e. the data structures are stored in memory for further use (e.g. the searching).).


Regarding dependent claim 3,
As discussed above with claim 2, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
	Han’531 further discloses the step wherein performing the respective FP analysis procedure separately at each data processing machine of the plurality of data processing machines further comprises: performing, locally at each data processing machine of the plurality of data processing machines, a respective FP mining procedure on the condensed data structure; See Paragraph [0015], (The method includes mining an FP-tree to obtain frequent patterns.). See Paragraph [0059], (The plurality of FP-trees corresponding to each projected database may be minded to find its corresponding frequent patterns, i.e. a respective FP mining procedure on the condensed data structure (e.g. each projection represents a separate FP analysis).).
and identifying, at each data processing machine of the plurality of data processing machines, a respective set of FPs as a result of the respective FP mining procedure. See Paragraph [0059], (The plurality of FP-trees corresponding to each projected database may be minded to find its corresponding frequent patterns, i.e. a respective FP mining procedure on the condensed data structure.).

Regarding dependent claim 11,
As discussed above with claim 1, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
	Han’531 further discloses the step of spinning up the plurality of data processing machines for the FP analysis based at least in part on the identified available memory resource capabilities for each data processing machine. See FIG. 7, (Step 206 comprising creating a set of projected databases and iteratively performing step 208-212 of creating an FP-tree for the projected database and mining the FP-tree for all projected databases, i.e. spinning up the plurality of data processing machines for FP analysis. Note that the projected databases are generated based on a determination that there are not enough memory resources to accommodate FP-analysis for a large database, i.e. the FP analysis is based on the identified available memory resource capabilities of the projected databases.

Regarding dependent claim 13,
As discussed above with claim 1, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
	Han’531 further discloses the step wherein the plurality of data processing machines comprises virtual machines, containers, database servers, server clusters, or a combination thereof. See Paragraph [0059], (Frequent data pattern mining requires partitioning the database into a set of partitioned databases such that FP-trees for each partition is small enough to be received in memory, i.e. database servers.)
The examiner notes that the step "virtual machines, containers, database servers, server clusters, or a combination thereof" is optional due to the use of the term "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding independent claim 17,
	The claim is analogous to the subject matter of independent claim 1 directed to an apparatus and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 2 directed to an apparatus and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han’531 in view of Minder and Rostami-Hesarsorkh as applied to claim 3 above, and further in view of Yang et al. (US PGPUB No. 2018/0107695; Pub. Date: Apr. 19, 2018).
Regarding dependent claim 4,
	As discussed above with claim 3, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
	Han’531-Minder-Rostami-Hesarsorkh does not disclose the step of receiving, at the database system and from a user device, a user request indicating a data attribute for analysis, wherein at least one FP mining procedure is performed based at least in part on the user request;
	and transmitting, to the user device and in response to the user request, an FP associated with the indicated data attribute for analysis based at least in part on the at least one FP mining procedure.
	Yang discloses the step of receiving, at the database system and from a user device, a user request indicating a data attribute for analysis, wherein at least one FP mining procedure is performed based at least in part on the user request; See Paragraph [0035], (Disclosing an input device where one or more conditions or parameters, i.e. data attributes for analysis, of the association rules to be mined may be input. The conditions or parameters including threshold conditions for lift, support, confidence, etc., i.e. the FP mining is performed according to these user input conditions or parameters.).
	and transmitting, to the user device and in response to the user request, an FP associated with the indicated data attribute for analysis based at least in part on the at least one FP mining procedure. See Paragraph [0035], (The conditions or parameters provided by user input are provided to the association rule to be mined, i.e. the FP mining procedure is performed according to the user input conditions or parameters, i.e. the FP mining procedure is performed according to the user requests comprising attributes for analysis.).
	Han’531, Minder, Rostami-Hesarsorkh and Yang are analogous art because they are in the same field of endeavor, frequent pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder-Rostami-Hesarsorkh to include the method for forming data subsets based on minimum support counts as disclosed by Yang. Doing so would allow the system to form frequent item sets based on a minimum support count that determines how frequent an item is or is not.

Regarding dependent claim 6,
	As discussed above with claim 1, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
	Han’531-Minder-Rostami-Hesarsorkh does not disclose the step wherein grouping the plurality of data objects into the plurality of data subsets further comprises:  determining a frequency of occurrence for each data attribute, wherein the grouping is further based at least in part on the determined frequency of occurrence for each data attribute. See FIG. 5, (Illustrating single item node tables 502, 504 comprising a listing of items at each node and an accompanying "Freq." count for each frequent item along a branch in the FP-tree. Note [0056], node tables comprise item and frequency information for items in the header table 304 where the header table includes items in the database with a frequency meeting or exceeding a minimum support count, i.e. grouping is based on a frequency of occurrence.
Han’531, Minder, Rostami-Hesarsorkh and Yang are analogous art because they are in the same field of endeavor, frequent pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder-Rostami-Hesarsorkh to include the method for forming data subsets based on minimum support counts as disclosed by Yang. Doing so would allow the system to form frequent item sets based on a minimum support count that determines how frequent an item is or is not.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han’531 in view of Minder and Rostami-Hesarsorkh as applied to claim 3 above, and further in view of Mori (US PGPUB No. 2008/0126347; Pub. Date: May 29, 2008).
Regarding dependent claim 5,
	As discussed above with claim 3, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
	Han’531-Minder-Rostami-Hesarsorkh does not disclose the step of transmitting, from each data processing machine of the plurality of data processing machines, the respective set of FPs for storage at a database.
	Mori discloses the step of transmitting, from each data processing machine of the plurality of data processing machines, the respective set of FPs for storage at a database.  See Paragraph [0047], (Disclosing a frequent pattern mining system comprising a frequent pattern generation unit for generating and extracting frequent patterns from a dataset. The extracted frequent patterns are transferred from the generation unit to a frequent pattern storage.).
The examiner notes nothing in Mori precludes the method being used multiple times for multiple storage systems. Therefore, the method of storing FPs disclosed by Mori may be applied to a plurality of FPs including the FPs generated by from the projected databases as in Han'531.
Han’531, Minder, Rostami-Hesarsorkh and Mori are analogous art because they are in the same field of endeavor, frequent pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder-Rostami-Hesarsorkh to include the FP storage unit described by Mori. Doing so would allow the system to store frequent patterns for further display or further analysis at a later time.

Claim 8-10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han’531 in view of Minder and Rostami-Hesarsorkh as applied to claim 1 above, and further in view of AGARWAL et al. (US PGPUB No. 2017/0109653; Pub. Date: Apr. 20, 2017).
Regarding dependent claim 8,
As discussed above with claim 1, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
Han’531-Minder-Rostami-Hesarsorkh does not disclose the step wherein identifying the available memory resource capabilities for each data processing machine of the plurality of data processing machines comprises: transmitting a plurality of memory resource capability requests to the plurality of data processing machines;
and receiving, from each data processing machine of the plurality of data processing machines, a respective indication of available memory resources for each data processing machine of the plurality of data processing machines.
AGARWAL discloses the step wherein identifying the available memory resource capabilities for each data processing machine of the plurality of data processing machines comprises: transmitting a plurality of memory resource capability requests to the plurality of data processing machines; See Paragraph [0034], (The system is caused to receive sensor data associated with a plurality of sensors via a network interface, i.e. the system receives a requested batch of sensor data.). See Paragraph [0028], (Sensor devices send sensor data to the system via network.)
and receiving, from each data processing machine of the plurality of data processing machines, a respective indication of available memory resources for each data processing machine of the plurality of data processing machines. See Paragraph [0028], (Sensor devices send sensor data to the system via network. The system being configured to analyze the sensor data to summarize machine usage, i.e. the system receives sensor data. Note that a sensor is a data processing machine and sensor data represents a data resource available for further analysis or processing.)
Han’531, Minder, Rostami-Hesarsorkh and AGARWAL are analogous art because they are in the same field of endeavor, frequent pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder-Rostami-Hesarsorkh to include the method of analyzing usage patterns of sensors to analyze the behavior of a particular cluster element as described by AGARWAL. Paragraph [0018] of AGARWAL disclosing that the method facilitates analyzing whether a particular usage pattern of an engine corresponds to the type of equipment the sensor is installed in or whether a certain driving behavior is peculiar among certain models of vehicles, etc. As such, the usage pattern analytics allow users to determine real-world conclusions from measuring usage pattern data.


Regarding dependent claim 9,
As discussed above with claim 8, Han’531-Minder-Rostami-Hesarsorkh -AGARWAL discloses all of the limitations.
AGARWAL further discloses the step wherein transmitting the plurality of memory resource capability requests to the plurality of data processing machines further comprises:  transmitting a superset of memory resource capability requests to a superset of data processing machines; See FIG. 1 and Paragraph [0028], (Sensor devices 104a-104d represent an exemplary network implementation where sensor devices 104a-104d represent all available sensors, i.e. a superset of data processing machines.). See Paragraph [0034], (The system is caused to receive sensor data associated with a plurality of sensors via a network interface, i.e. the system receives a requested batch of sensor data.). See Paragraph [0028], (Sensor devices send sensor data to the system via network.)
receiving, from each data processing machine of the superset of data processing machines, a respective indication of available memory resources for each data processing machine of the superset of data processing machines; See Paragraph [0028], (Sensor devices send sensor data to the system via network. The system being configured to analyze the sensor data to summarize machine usage, i.e. the system receives sensor data. Note that a sensor is a data processing machine and sensor data represents a data resource available for further analysis or processing.).
and selecting the plurality of data processing machines for the FP analysis based at least in part on the indications of available memory resources for the plurality of data processing machines. See Paragraph [0029], (The system is caused to compute multiple profiles from the transmitted sensor data, i.e. data from the sensors is selected for further processing. The profiles being representative of each of the sensors' behavior for each day, i.e. the received data indicates available data resources for the sensor.).
	Han’531, Minder, Rostami-Hesarsorkh and AGARWAL are analogous art because they are in the same field of endeavor, frequent pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder-Rostami-Hesarsorkh to include the method of analyzing usage patterns of sensors to analyze the behavior of a particular cluster element as described by AGARWAL. Paragraph [0018] of AGARWAL disclosing that the method facilitates analyzing whether a particular usage pattern of an engine corresponds to the type of equipment the sensor is installed in or whether a certain driving behavior is peculiar among certain models of vehicles, etc. As such, the usage pattern analytics allow users to determine real-world conclusions from measuring usage pattern data.

Regarding dependent claim 10,
As discussed above with claim 1, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
Han’531-Minder-Rostami-Hesarsorkh does not disclose the step of wherein identifying the available memory resource capabilities for each data processing machine of the plurality of data processing machines comprises:  estimating available memory resources at the plurality of data processing machines based at least in part on a type of each data processing machine of the plurality of data processing machines, other processes running on each data processing machine of the plurality of data processing machines, other data stored at each data processing machine of the plurality of data processing machines, or a combination thereof.
AGARWAL discloses the step of wherein identifying the available memory resource capabilities for each data processing machine of the plurality of data processing machines comprises:  estimating available memory resources at the plurality of data processing machines based at least in part on a type of each data processing machine of the plurality of data processing machines, other processes running on each data processing machine of the plurality of data processing machines, other data stored at each data processing machine of the plurality of data processing machines, or a combination thereof. See Paragraph [0018], (Disclosing a method for performing frequent pattern mining on a plurality of sensor-clusters. The disclosed methods and systems may summarize multi-sensor data to determine different dominant usage patterns, i.e. estimating resources by measuring processes running on each cluster, i.e. each data processing machine of the plurality of data processing machines, and correlations between other features related to machinery use.).
The examiner notes that “estimating available memory resources at the plurality of data processing machines based at least in part on a type of each data processing machine of the plurality of data processing machines,” and “other data stored at each data processing machine of the plurality of data processing machines, or a combination thereof.” are optional limitations.
Han’531, Minder, Rostami-Hesarsorkh and AGARWAL are analogous art because they are in the same field of endeavor, frequent pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder-Rostami-Hesarsorkh to include the method of analyzing usage patterns of sensors to analyze the behavior of a particular cluster element as described by AGARWAL. Paragraph [0018] of AGARWAL disclosing that the method facilitates analyzing whether a particular usage pattern of an engine corresponds to the type of equipment the sensor is installed in or whether a certain driving behavior is peculiar among certain models of vehicles, etc. As such, the usage pattern analytics allow users to determine real-world conclusions from measuring usage pattern data.

Regarding dependent claim 12,
As discussed above with claim 1, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
Han’531-Minder-Rostami-Hesarsorkh does not disclose the step of receiving, at the database system, an updated data set for FP analysis based at least in part on a pseudo-realtime FP analysis procedure; 
identifying updated available memory resource capabilities for the plurality of data processing machines in the database system;
and determining whether to spin up one or more additional data processing machines of the database system based at least in part on the identified updated available memory resource capabilities and a size of the updated data set.
AGARWAL discloses the step of receiving, at the database system, an updated data set for FP analysis based at least in part on a pseudo-realtime FP analysis procedure; See Paragraph [0070], (Sensor-cluster data may be merged to determine frequent patterns by updating day-wise encoded data with merged sensor-cluster data, i.e. receiving an updated dataset for FP analysis based on real-time data gathering, i.e. a pseudo-realtime FP analysis procedure. Note [0079] wherein sensor data is recorded at each time instant over long periods of time (e.g. an example is provided where sensor records at each instant over a period of 3 years are recorded.).
identifying updated available memory resource capabilities for the plurality of data processing machines in the database system; See FIG. 5 and Paragraph [0053], (Step 508 of selectively merging two or more sensor-clusters from a first plurality of sensor-clusters to obtain a second plurality of sensor-clusters. The merging causes the system to update sensor-clusters for all sensors, i.e. identifying updated available resources for the plurality of data processing machines.).
and determining whether to spin up one or more additional data processing machines of the database system based at least in part on the identified updated available memory resource capabilities and a size of the updated data set. See Paragraph [0053], (Selectively merging sensor-clusters comprises further grouping sensor clusters, i.e. spinning up additional data processing machines. Note that the selective merging causes the system to update sensor-clusters for all sensors, i.e. the merging updates the available sensor data.).
Han’531, Minder, Rostami-Hesarsorkh and AGARWAL are analogous art because they are in the same field of endeavor, frequent pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder-Rostami-Hesarsorkh to include the method of analyzing usage patterns of sensors to analyze the behavior of a particular cluster element as described by AGARWAL. Paragraph [0018] of AGARWAL disclosing that the method facilitates analyzing whether a particular usage pattern of an engine corresponds to the type of equipment the sensor is installed in or whether a certain driving behavior is peculiar among certain models of vehicles, etc. As such, the usage pattern analytics allow users to determine real-world conclusions from measuring usage pattern data.

Regarding dependent claim 14,
	As discussed above with claim 1, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
	Han’531-Minder-Rostami-Hesarsorkh does not disclose the step wherein the plurality of data objects comprises users, sets of users, user devices, sets of user devices, or a combination thereof.
	AGARWAL discloses the step wherein the plurality of data objects comprises users, sets of users, user devices, sets of user devices, or a combination thereof. See Paragraph [0026], (Disclosing a method for summarizing multi-sensor data via frequent pattern mining. Sensor data is received from multiple devices and/or machines, i.e. user devices. Sensor devices may include machines, portable computers, personal digital assistants, handheld devices, a workstation, sensor devices equipped to store sensor readings, i.e. they are storage systems.)
Han’531, Minder, Rostami-Hesarsorkh and AGARWAL are analogous art because they are in the same field of endeavor, frequent pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder-Rostami-Hesarsorkh to include the method of analyzing sensor data as described by AGARWAL. Doing so would allow the method to gather usage data from a variety of sensor devices as listed in Paragraph [0026] of AGARWAL.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han’531 in view of Minder and Rostami-Hesarsorkh as applied to claim 1 above, and further in view of Frequent Closures as a Concise Representation for Binary Data Mining by Jean-Francois Boulicaut (Pub. Date: April 2000), hereinafter Boulicaut.
Regarding dependent claim 16,
	As discussed above with claim 1, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
Han’531-Minder-Rostami-Hesarsorkh does not disclose the step wherein the data attributes comprise binary values.
Boulicaut discloses the step wherein the data attributes comprise binary values. See Fig. 1, illustrating a binary dataset “r” and associated behavior patterns. See Page 64, Paragraph 3, (The disclosure relates to a process for rule mining frequent sets and frequent closures of a binary dataset.).
Han’531, Minder, Rostami-Hesarsorkh and Boulicaut are analogous art because they are in the same field of endeavor, frequent pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder-Rostami-Hesarsorkh to process binary datasets as in Boulicaut. Both systems are directed towards determining data patterns via mining algorithms for a given dataset. One of ordinary skill in the art would be able to apply the method of Han'531 to other datasets such as the binary dataset of Boulicaut.

Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han’531 in view of MInder and Rostami-Hesarsorkh as applied to claim 1 above, and further in view of PARK (KR PGPUB No. 20140120711A; Pub. Date: October 14, 2014)
Regarding dependent claim 7,
	As discussed above with claim 1, Han’531-Minder-Rostami-Hesarsorkh discloses all of the limitations.
Han’531-Minder-Rostami-Hesarsorkh does not disclose the step wherein, to limit the combinatorics, each data subset of the plurality of data subsets comprises either a number of data objects that is less than the data object threshold or a number of data attributes for each data object of the data subset that is less than the data attribute threshold but not both.
PARK discloses the step wherein, to limit the combinatorics, a data subset of the plurality of data subsets comprises either a number of data objects that is less than a data object threshold or a number of data attributes for each data object of the data subset that is less than a data attribute threshold but not both. See FIG. 1 and Paragraph [0049], (FIG. 1 illustrates an initial dataset 110 being distributed as a plurality of pattern projections 120, 130, 140 which represent smaller itemset record-pattern pairs from the initial database 110.) Note [0056] wherein frequent items may be distributed to processing nodes 120, 130, 140 such that individual patterns may be determined at said processing nodes. The examiner notes that FIG. 1 illustrates processing nodes 120, 130, 140 as comprising data subsets having less than a threshold number of data objects (e.g. elements a, b, c representing data objects), the threshold number being the total amount of items in database 110. The itemsets of Da, Db and Dc are illustrated as being smaller than that of database 110.
The examiner notes that the step "either a number of data objects that is less than a data object threshold or a number of data attributes for each data object of the data subset that is less than a data attribute threshold but not both" is optional due to the use of the terms “either” and  "or", the claim requires selection of an element from a list of alternatives (e.g. a number of data objects that is less than a data object threshold, a number of data attributes for each data object of the data subset that is less than a data attribute threshold), the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Han’531, Minder, Rostami-Hesarsorkh and PARK are analogous art because they are in the same field of endeavor, frequent pattern mining. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Han’531-Minder-Rostami-Hesarsorkh to include the step of distributing processing of frequent pattern subsets as disclosed by PARK. Doing so would allow the system to distribute the computational load of processing a large dataset for determining frequent patterns using processing nodes to calculate patterns for subsets of data. 

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 7 directed to an apparatus and is rejected under similar rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9, 16 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Applicant’s cancellation of claim 15 is acknowledged by the examiner. The corresponding rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165